10-5094-ag
         Diallo v. Holder
                                                                                         BIA
                                                                                 A099 587 680
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       ALPHA AMADOU DIALLO,
14                Petitioner,
15
16                          v.                                   10-5094-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                  Thomas V. Massucci, New York, New
24                                        York.
25
26       FOR RESPONDENT:                  Tony West, Assistant Attorney
27                                        General; Leslie McKay, Assistant
28                                        Director; Anna Nelson, Trial
29                                        Attorney; Brad Hopkins, Law Clerk,
30                                        Office of Immigration Litigation,
31                                        Civil Division, United States
32                                        Department of Justice, Washington,
33                                        D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Alpha Amadou Diallo, a native and citizen of Guinea,

 6   seeks review of a November 19, 2010, order of the BIA

 7   denying his motion to reopen his removal proceedings.    In re

 8   Alpha Amadou Diallo, No. A099 587 680 (B.I.A. Nov. 19,

 9   2010).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   Although Diallo’s 2010 motion to

14   reopen was untimely filed, see 8 U.S.C. § 1229a(c)(7)(C)(i),

15   the BIA appears to have assumed that Diallo met an exception

16   to the time limitation by showing changed country

17   conditions, see 8 U.S.C. § 1229a(c)(7)(C)(ii), and instead

18   denied the motion based on Diallo’s failure to demonstrate

19   his prima facie eligibility for relief.   We find no abuse of

20   discretion in the BIA’s decision.

21       To establish prima facie eligibility for asylum, a

22   movant must demonstrate “a realistic chance that he will be


                                   2
 1   able to establish eligibility” during reopened proceedings.

 2   Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005)

 3   (internal quotation marks omitted).     A failure to establish

 4   prima facie eligibility is reasonable grounds for the BIA to

 5   deny reopening.   See INS v. Abudu, 485 U.S. 94, 104-05

 6   (1988).   While Diallo contends that conditions in Guinea

 7   have worsened, his underlying asylum claim — that the

 8   government seeks to persecute him on the basis of his prior

 9   political activism as a student — is the same claim that the

10   agency previously found not credible.     In light of the

11   agency’s prior adverse credibility determination, the BIA

12   reasonably accorded the letter from Diallo’s cousin limited

13   evidentiary weight.   See Qin Wen Zheng v. Gonzales, 500 F.3d

14   143, 147 (2d Cir. 2007).   Because Diallo submitted no other

15   objective evidence to support his claim that the Guinean

16   government continued to seek him out because of his

17   political activities or to show that his family was harmed

18   because Guinean officials were targeting him, the BIA did

19   not abuse its discretion in finding that he failed to

20   demonstrate his prima facie eligibility for asylum.     See

21   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008);

22   Jian Hui Shao v. Mukasey, 546 F.3d 138, 162 (2d Cir. 2008).


                                   3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2) and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11




                                    4